[Oogmuf] [Order Granting Motion for Payment Unclaimed Funds]


                                                 ORDERED.


           Dated :       g/~7/
                          l  I
                               11

                                              uited State.




                                   UNITED ST ATES BANKRUPTCY COURT
                                      MIDDLE DISTRICT OF FLORIDA
                                            TAMPA DIVISION
                                           www.flmb.uscourts.~ov



In re:                                                                    Case No.
                                                                          8: 14- bk- 12023- CPM
                                                                          Chapter 13
Linda H. Bramell




          Debtor*              I

                ORDER GRANTING MOTION FOR PAYMENT OF UNCLAIMED FUNDS
   THIS CASE came on for consideration without a hearing on the Motion for Payment of Unclaimed Funds
(Document No. 44) (the "Motion"). The Motion was filed on August 20, 2019, by Dilks & Knopik, LLC,
successor in interest to Linda H. Bramell. Having verified that the sum of$ 7,917.00 has been deposited in the
Unclaimed Funds Registry of the Court, the Comi finds that the Motion should be granted.

   Accordingly it is

   ORDERED:

   1. The Motion is granted.

    2. The Court's Financial Deputy shall prepare a payment voucher to be sent to the United States Treasury,
for payment of the sum of$ 7,917.00 to:

    Dilks & Knopik, LLC
    35308 SE Center Street
    Snoqualmie, WA 98065- 9216


*All references to "Debtor" shall include and refer to both of the debtors   in a case filed jointly by two
individuals.

The Clerk's office is directed to serve a copy of this order on interested paiiies.

Original to Financial Adminjstrator
